Case: 1:17-cv-08872 Document #: 49 Filed: 01/31/19 Page 1 of 3 PagelD #:299

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Platinum Supplemental Insurance, Inc.
Plaintiff,
Case No. 1:17-cv-08872

Vv.

Guarantee Trust Life Insurance Company.

Nee Nee ee ee” ee ee ee” Se ee”

Defendant.

PLAINTIFF PLATINUM SUPPLEMENTAL INSURANCE, INC.’S MOTION FOR
SUMMARY JUDGMENT PURSUANT TO FED. R. CIV. P. 56

COMES NOW Plaintiff Platinum Supplemental Insurance, Inc. (“Platinum”), by and
through their undersigned counsel, pursuant to Rule 56 of the Federal Rules of Civil Procedure,
move for a summary judgment order ruling in favor of Platinum on its claims for declaratory
judgement and breach of contract, and against Guarantee Trust Life Insurance Company
(“GTL”) on GTL’s claims for indemnity and contribution. Concurrently filed herewith is
Defendants’ Memorandum of Law in Support of said Motion and Statement of Uncontroverted

Material Facts.
Case: 1:17-cv-08872 Document #: 49 Filed: 01/31/19 Page 2 of 3 PagelD #:300

Dated:

January 31, 2019

Respectfully submitted,

/s/ Andrew R. Running

Andrew R. Running

Jeffery J. Lula

KIRKLAND & ELLIS LLP
300 North LaSalle Street
Chicago, Illinois 60654
Telephone: (312) 862-2000
Facsimile: (312) 862-2200

Robert P. Conlon

Christopher J. Shannon

WALKER WILCOX MATOUSEK LLP
One North Franklin

Suite 3200

Chicago, IL 60606-3610

Telephone: 312.244.6700

Fax: 312.244.6800

Attorneys for Platinum Supplemental
Insurance Company, Inc.
Case: 1:17-cv-08872 Document #: 49 Filed: 01/31/19 Page 3 of 3 PagelD #:301

CERTIFICATE OF SERVICE
I certify that on January 31, 2019, I caused a copy of the foregoing document to be served

by the Electronic Case Filing System for the United States District Court for the Northern District

of Illinois.

/s/ Andrew R, Running
